UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4403


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUINCY DESHAUN MCWAINE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00152-MOC-1)


Submitted:   January 29, 2016             Decided:   February 29, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Quincy Deshaun McWaine pled guilty to conspiracy to possess

with intent to distribute cocaine and cocaine base, in violation

of 21 U.S.C. §§ 841(b)(1)(A), 846 (2012).                 The district court

sentenced   McWaine   to     120   months’     imprisonment,      the   statutory

minimum sentence.     Counsel has filed a brief pursuant to Anders v.

California,    386 U.S. 738    (1967),    stating   that     there   are    no

meritorious     grounds     for    appeal     but   questioning    whether      the

district court erred in accepting McWaine’s guilty plea, whether

the district court erred in failing to find that an entrapment

defense applied, whether McWaine’s sentence was procedurally and

substantively     reasonable,       and   whether     McWaine’s    counsel      was

ineffective.    Although notified of his right to do so, McWaine has

not filed a pro se brief.            After careful consideration of the

entire record, we affirm.

     Prior to accepting a guilty plea, a court must conduct a plea

colloquy in which it informs the defendant of, and determines that

the defendant understands, the nature of the charge to which he is

pleading guilty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty.                    Fed. R.

Crim. P. 11(b)(1); United States v. DeFusco, 949 F.2d 114, 116

(4th Cir. 1991).      The district court also must ensure that the

defendant’s plea is voluntary, supported by a sufficient factual

basis, and not the result of force, threats, or promises not

                                          2
contained in the plea agreement.          Fed. R. Crim. P. 11(b)(2)-(3);

DeFusco, 949 F.2d at 119-20.

     Because McWaine did not move to withdraw his guilty plea in

the district court or otherwise preserve any allegation of Rule 11

error, we review the plea colloquy for plain error.            United States

v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014).               “To prevail on a

claim of plain error, [McWaine] must demonstrate not only that the

district court plainly erred, but also that this error affected

his substantial rights.”    Id. at 816.      In the guilty plea context,

a defendant “must demonstrate a reasonable probability that, but

for the error, he would not have pleaded guilty.”             Id. (internal

quotation   marks   omitted).   We       conclude   that   McWaine   has   not

established plain error in his Rule 11 hearing. The district court

correctly found McWaine’s plea knowing and voluntary.

     Counsel also questions whether the district court erred in

failing to sua sponte dismiss the indictment based on the defense

of entrapment.      The record contains no indication that McWaine

raised entrapment in any manner before the district court. Because

entrapment is an affirmative defense, United States v. McLaurin,

764 F.3d 372, 379 (4th Cir. 2014), cert. denied, 135 S. Ct. 1842,

1843 (2015), McWaine’s failure to assert it in the district court

forecloses consideration on appeal.          Moreover, McWaine’s knowing

and voluntary plea “constitutes a waiver of all nonjurisdictional

defects,” including an unasserted defense.                 United States v.

                                     3
Willis, 992 F.2d 489, 490 (4th Cir. 1993).                     Accordingly, this

argument is without merit.

      As    to     McWaine’s    sentence,       we    review   a    sentence     for

reasonableness,          applying     “a   deferential       abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                 This

review entails appellate consideration of both the procedural and

substantive reasonableness of the sentence.                    Id. at 51.         In

determining procedural reasonableness, we consider whether the

district       court    properly     calculated      the   defendant’s    advisory

Sentencing Guidelines range, gave the parties an opportunity to

argue    for     an    appropriate    sentence,      considered    the   18   U.S.C.

§ 3553(a) (2012) factors, and sufficiently explained the selected

sentence.        Gall, 552 U.S. at 49-51.            If there are no procedural

errors, we then consider the substantive reasonableness of a

sentence, evaluating “the totality of the circumstances.”                     Id. at

51.     A sentence is presumptively reasonable if it is within the

Guidelines range, and this “presumption can only be rebutted by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”              United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).                   “A

statutorily required sentence . . . is per se reasonable.”                    United

States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008), abrogation

on other grounds recognized by United States v. Williams, 808 F.3d
238, 246 (4th Cir. 2015).

                                           4
     In this case, the record establishes that McWaine’s sentence

is procedurally and substantively reasonable.   The district court

properly calculated McWaine’s offense level, criminal history, and

Guidelines range.   The court afforded the parties an adequate

opportunity to make arguments about the appropriate sentence.

Additionally, the court’s explanation for its sentence, in which

the court explicitly referenced § 3553(a), was individualized and

detailed.   The court thoroughly considered the § 3553(a) factors

before sentencing McWaine to the statutory minimum sentence.

     Finally, counsel questions whether McWaine’s attorney was

ineffective.   Unless an attorney’s ineffectiveness conclusively

appears on the face of the record, ineffective assistance claims

are not generally addressed on direct appeal.    United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008).   Instead, such claims

should be raised in a motion brought pursuant to 28 U.S.C. § 2255

(2012), in order to permit sufficient development of the record.

United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

Because there is no evidence of ineffective assistance of counsel

on the face of the record, these claims should be raised, if at

all, in a 28 U.S.C. § 2255 (2012) motion.

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.   We

therefore affirm McWaine’s conviction and sentence.    This court

requires that counsel inform McWaine, in writing, of the right to

                                5
petition the Supreme Court of the United States for further review.

If McWaine requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.      Counsel’s

motion must state that a copy thereof was served on McWaine.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                            AFFIRMED




                                6